Aulisi, J.,
dissents and votes to reverse in the following memorandum: I cannot agree with the majority and vote to reverse. This action should be tried in Onondaga County where the accident happened and where practically everyone connected with the ease resides, except the plaintiff, who resides in Ulster County but at the time of the accident lived in Syracuse where she was attending the university; and except her orthopedic specialist, whom she consulted long after her accident and who resides in another judicial department. The faet that the moving affidavit may be technically insufficient, in my opinion in the interest of justice, should not outweigh the other considerations favoring Onondaga County — the doctors who treated and examined the plaintiff; the hospital records; university records; police officers; passengers in both ears and their drivers; and the faet that the cause of action arose in Onondaga County.